EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Tower Financial Corporation on Form 10-K for the period ending December31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael D. Cahill, Executive Vice President, Chief Financial Officer and Secretary of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Michael D. Cahill Michael D. Cahill Executive Vice President, Chief Financial Officer, Chief Operating Officer, and Secretary March 15, 2007
